ORDER
Upon consideration of defendant’s letter to this Court, which for purposes of consideration will be deemed a motion for appropriate relief, the following order is entered:
As to the Gaston County conviction on appeal (No. 5A95) and currently pending in this Court, defendant may not preclude the mandatory review required by N.C.G.S. § 15A-2000(d)(l). Defendant’s motion as to the Gaston County conviction, therefore, is denied.
As to the Rutherford County conviction which has been reviewed and affirmed by this Court, it appears that, pursuant to N.C.G.S. § 15-194, a hearing has been set in the Superior Court in the 29th Prosecutorial District for the purpose of setting an execution date as required by law. Accordingly, defendant’s motion filed in this Court, as to the Rutherford County case, is dismissed.
By order of the Court in Conference, this 6th day of April, 1995.
Orr, J._
For the Court